DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between the inventions of Groups I-III, as set forth in the Office action mailed on 03/01/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/01/2022all is partially withdrawn.  Claims 2, 4, 5, and 11, directed to non-elected inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 12-20, directed to non-elected inventions remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Teich on 08/23/2022.
The application has been amended as follows: 
CLAIM 1. 	A heater comprising: a base; a resistor pattern including a plurality of rows of resistors extending in a longitudinal direction of the base, the plurality of rows of resistors being spaced away from each other in a short-side direction orthogonal to the longitudinal direction of the base, being coupled in parallel, and being configured to generate heat by energization; and a circuit breaker centered in the short-side direction among the plurality of rows of resistors and having a width greater than that of the plurality of rows of resistors in the short-side direction such that the circuit breaker is disposed across the plurality of rows of resistors in the short-side direction and configured to cut off power supply to the resistor pattern when a temperature of any one of the plurality of rows of resistors reaches a high temperature threshold.

This application is in condition for allowance except for the presence of claims 12-20 directed to inventions non-elected without traverse.  Accordingly, claims 12-20 are been cancelled.



Allowable Subject Matter
Claims 1-11 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The identified prior art does not teach or suggest a circuit breaker centered in the short-side direction among the plurality of rows of resistors and having a height greater than that of the plurality of rows of resistors in the short-side direction such that the circuit breaker is disposed across the plurality of rows of resistors in the short-side direction in combination with all other features recited in claim 1. Claims 2-11 , 21, and 22 are allowable per their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlene Heredia/              Primary Examiner, Art Unit 2852